                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                   CRIMINAL ACTION NO. 5:18-CR-00047-KDB-DCK
 UNITED STATES GOVERNMENT,                        )
                                                  )
                 Plaintiff,                       )
                                                  )
    v.                                            )                 ORDER
                                                  )
 QUENTIN LEE CURRUTH,                             )
                                                  )
                 Defendant.                       )
                                                  )

         THIS MATTER IS BEFORE THE COURT on Defendant’s Motion to Suppress Fruits

of Unlawful Search [Dkt. 13] (“Motion”); Plaintiff’s Response In Opposition to Defendant’s

Motion to Suppress [Dkt. 18] (“Response”); and the Memorandum and Recommendation of the

United States Magistrate Judge [Dkt. 22] (“M&R”), recommending that the Court deny

Defendant’s Motion. Defendant did not file any objections to the M&R.

         After an independent review of the M&R and a de novo review of the record, the Court

concludes that the recommendation to deny the Motion is correct and in accordance with law. For

the reasons stated in the M&R as well as Plaintiff’s Response, the findings and conclusions of the

Magistrate Judge are ADOPTED and Defendant’s Motion to Suppress Fruits of Unlawful Search

is DENIED.

         SO ORDERED.


                                        Signed: June 20, 2019
